Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 2 and 20 (as best understood in view of antecedent basis issues in claim 20), drawn to an optical microscope including specifics of the geometric symmetry axis  of the first off-axis parabolic mirror.
Group II, claims 3-5, drawn to an optical microscope including specifics of a focal length of the first off-axis parabolic mirror is equal to a focal length of the second off-axis parabolic mirror; or a distance from a focal point of the light beam between the first off-axis parabolic mirror and the second off-axis parabolic mirror to the first off-axis parabolic mirror is denoted by L2 and a distance from the focal point to the second off-axis parabolic mirror is denoted by L3, a ratio of L2 to L3 is equal to a ratio of the focal 
Group III, claims 6-7, drawn to an optical microscope including specifics of the first relay optical system further including a first correcting lens having a positive power provided between the first off-axis parabolic mirror and a focal point of the light beam; and a second correcting lens having a positive power provided between the focal point and the second off-axis parabolic mirror.
Group IV, claims 8-11, drawn to an optical microscope including specifics of a focus optical system configured to focus the outgoing light descanned by the first scanner on the slit of the spectroscope, wherein the focus optical system comprises: a first concave mirror configured to reflect the outgoing light; and a first convex mirror configured to reflect the outgoing light reflected in the first concave mirror.
Group V, claims 12-15 and 19, drawn to an optical microscope 
including specifics of a second scanner that is provided in an optical path from the light source to the first scanner, deflects the light beam, and scans the spot position of the light beam on the sample; and a beam splitter that is provided in an optical path between the first scanner and the second scanner and separates the outgoing light emitted from the sample toward the spectroscope from the light beam emitted from the second scanner toward the first scanner, wherein the first scanner scans the spot position in a first direction that corresponds to a direction orthogonal to a longitudinal direction of the slit of the spectroscope, and the second scanner scans the spot position in a second direction that corresponds to the longitudinal direction of the slit;

Group VI, claims 12 and 16, drawn to an optical microscope
including specifics of a second scanner that is provided in an optical path from the light source to the first scanner, deflects the light beam, and scans the spot position of the light beam on the sample; and a beam splitter that is provided in an optical path between the first scanner and the second scanner and separates the outgoing light emitted from the sample toward the spectroscope from the light beam emitted from the second scanner toward the first scanner, wherein the first scanner scans the spot position in a first direction that corresponds to a direction orthogonal to a longitudinal direction of the slit of the spectroscope, and the second scanner scans the spot position in a second direction that corresponds to the longitudinal direction of the slit;
and including further specifics wherein a second relay optical system arranged in an optical path between the second scanner and the first scanner, wherein the light source is capable of using the laser light beams having laser wavelengths different from 
Group VII, claims 12 and 17, drawn to an optical microscope
including specifics of a second scanner that is provided in an optical path from the light source to the first scanner, deflects the light beam, and scans the spot position of the light beam on the sample; and a beam splitter that is provided in an optical path between the first scanner and the second scanner and separates the outgoing light emitted from the sample toward the spectroscope from the light beam emitted from the second scanner toward the first scanner, wherein the first scanner scans the spot position in a first direction that corresponds to a direction orthogonal to a longitudinal direction of the slit of the spectroscope, and the second scanner scans the spot position in a second direction that corresponds to the longitudinal direction of the slit;
and including further specifics wherein a third scanner that is provided just before the first scanner and scans the spot position of the light beam on the sample in the second direction, wherein the third scanner scans the light beam in the second direction depending on the angle of the first scanner so as to cancel a change in the spot position that occurs by distortion aberration of the first relay optical system.
Group VIII, claims 12 and 18, drawn to an optical microscope
including specifics of a second scanner that is provided in an optical path from the light source to the first scanner, deflects the light beam, and scans the spot position of the light beam on the sample; and a beam splitter that is provided in an optical path between the first scanner and the second scanner and separates the outgoing light emitted from the sample toward the spectroscope from the light beam emitted from the second scanner toward the first scanner, wherein the first scanner scans the spot position in a first direction that corresponds to a direction orthogonal to a longitudinal direction of the slit of the spectroscope, and the second scanner scans the spot position in a second direction that corresponds to the longitudinal direction of the slit;
and including further specifics wherein a processor configured to correct distortion aberration that occurs in the first relay optical system, wherein spots of the light beam on the sample are extended in a line form along the second direction, a plurality of pixels that detect the outgoing light from the linear area are arranged in the two-dimensional array photodetector, and one-dimensional measurement data detected by the plurality of pixels is interpolated, whereby distortion aberration is corrected.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-VIII lack unity of invention because even though the inventions of these groups require the technical feature of Claim 1, including an optical microscope with a light source, first scanner, objective lens, spectroscope, two-dimensional array photodetector, and first relay optical system with first and second off-axis parabolic 
Furthermore, for each of Groups I-VIII, each of the listed groups has special technical features not required for the other groups. The special technical features exclusive to each group are listed above in the listing of the groups.

Claim 1 links inventions I-VIII.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claim 1.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim(s) including all the limitations of the allowable linking claim(s) is/are presented in a continuation or divisional application, the claims of the continuation or divisional application may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim 21 will be examined with the election of any of the elected Groups.
As per M.P.E.P. 812.01, a telephone call was not made to Applicant's representative to request an oral election to the above restriction requirement because of the complexity of the restriction requirement, and/or because the Examiner knows from past experience than an election will not be made by telephone since foreign applicants generally want the restriction in writing.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        12/3/2021
Derek S. CHAPEL
Primary Examiner
Art Unit 2872